HowELn, J.
This is a suit on a promissory note, and open account, in wliich the maxim, “ Coniránon valentem agere nulla curriiprezsariptio,” is invoked against the plea of prescription of three and five years. .
It was suggested at bar, that the sum invoked, is not within the jurisdiction of this court, but we find that the interest accrued on the note, at the date of instituting the suit, September 5th, 1866, makes the total of the note and account exceed $500.
The proof is that the parties resided, at the date of the note, January 1st, 1861, in the Parish of Catahoula, in this State, and that in January 1864, the defendant came to this city, where he has ever since resided, and was the post-master. There is no reason assigned why suit could not have been brought against him, in the courts of his domicil, before prescription on the note was acquired, January 2d, 1866, and according to the doctrine of the case of Rabel v. Pourciau, 20 A. 131, the maxim invoked cannot avail the plaintiff.
It is therefore ordered, that the judgment appealed from be reversed, and that there be judgment in favor of defendant, with costs in both courts.
'IjpAniAÉEEEO, J., recused.-